Citation Nr: 0937943	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from August 1947 to 
August 1969.  He died in March 2006.  In an August 2007 
administrative decision, the appellant was recognized as his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  The Veteran died in March 2006.  The death certificate 
lists the immediate cause of death as cardiac arrest due to 
sepsis due to aspiration pneumonia due to severe 
encephalopathy.  

2.  The Veteran did not establish service connection for any 
disabilities during his lifetime.  

3.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; hence, diabetes mellitus is presumed to be 
related to his exposure to Agent Orange.  

4.  The Veteran is shown to have manifested significantly 
disabling findings of diabetes mellitus in the years prior to 
his demise .  

5.  The service-connected diabetes mellitus is shown to have 
contributed significantly in producing or accelerating the 
Veteran's death.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by diabetes mellitus 
is presumed to be due to exposure to Agent Orange that was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312 (2009).  

2.  By extending the benefit of the doubt to the appellant, 
the service-connected diabetes mellitus contributed 
materially and substantially in producing the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a September 2006 letter, issued prior to the decision on 
appeal, the RO informed the appellant that in order to 
establish entitlement to dependency and indemnity 
compensation, the evidence had to show the following:  1) 
that the veteran died while on active duty; or 2) that the 
veteran died from a service-related disease or injury  

The letter also notified the appellant and her representative 
of the following:  (1) the information and evidence not of 
record that was necessary to substantiate the appellant's 
claims; (2) the information and evidence that VA would seek 
to provide, such as records held by Federal agencies; (3) the 
information and evidence that the appellant needed to 
provide, such as employment records and records of the 
Veteran's treatment by private health care providers.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

She was advised that it was ultimately her responsibility to 
make sure that VA received all of the requested records which 
weren't in possession of the Federal government.  

The letter provided information pertaining to where to send 
any additional information/evidence and set forth time frames 
for doing so.  It also notified her of what to do if she had 
questions or needed assistance and provided a telephone 
number, computer site, and address where she could get 
additional information.  

The Board is also aware of the considerations of the Court's 
decision in Dingess/Hartman, supra, regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, the Board finds that the 
absence of such notification is not prejudicial in this case 
because service connection for the cause of the Veteran's 
death is denied.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records, including service treatment records, 
private treatment records, and a VA opinion.  Additionally, 
the appellant provided testimony at a personal hearing before 
the undersigned Veterans Law Judge at the RO in July 2009.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant has been specifically 
notified of the evidence needed to substantiate the claim, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  She was an active participant in 
the claims process, responded to the VCAA letters, and 
provided personal testimony.  

Thus, the record demonstrates that the Appellant had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  Any error in the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  

As such, there is no indication that there is any prejudice 
to the Appellant in considering this matter on the merits at 
this time.  See Conway; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and heart disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases include diabetes mellitus, if manifest to 
a compensable degree at any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

The Veteran served on active duty from August 1947 to August 
1969.  During his lifetime, the Veteran had not established 
service connection for any disabilities.  He died in March 
2006; the death certificate reported the cause of death as 
cardiac arrest due to sepsis due to aspiration pneumonia due 
to severe encephalopathy.  No other contributing factors were 
listed and an autopsy was not performed.  His service 
treatment records do not denote any treatment for 
encephalopathy.  

The record does reflect that the Veteran served in the 
Republic of Vietnam during the Vietnam era, and was diagnosed 
with diabetes mellitus during his lifetime.  Hence, his 
diabetes mellitus is presumed to be due to exposure to Agent 
Orange in service.  

Moreover, the evidence is in relative equipoise in showing 
that the Veteran's diabetes mellitus as likely as not played 
a significant contributory role in accelerating the Veteran's 
demise..  Accordingly, in resolving all reasonable doubt in 
the appellant's favor,  service connection for the cause of 
the Veteran's death is not warranted.  

In an October 2007 opinion, a VA examiner concluded that the 
Veteran's diabetes mellitus was less likely a contributing 
factor to the encephalopathy and resulting aspiration 
pneumonia, sepsis, and cardiac arrest that preceded his 
death.  He noted that he reviewed the Veteran's claims file 
and medical records in rendering his opinion.  He also noted 
that the directives on the death certificate indicated that 
the underlying cause of death should be listed last; hence, 
in the absence of diabetes mellitus being listed in that 
section, it was unlikely that the disease contributed to the 
Veteran's death.  

The Board also has considered the July 2008 statement 
provided by M.A. Masroor, M.D.  See Winsett, supra.  Dr. 
Masroor related that the Veteran's service in the Marine 
Corps contributed to his medical ailments, including ischemic 
heart disease with myocardial infarction, chronic atrial 
fibrillation, congestive heart failure, diabetes mellitus, 
peripheral vascular disease, strokes and depression.  

On this evenly balanced record, the Board must conclude that 
a service-connected disability did contribute substantially 
in accelerating the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


